Citation Nr: 0910843	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans' Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to March 
1971.  He died in July 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 administrative 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which declined to 
recognize the appellant as the Veteran's surviving spouse for 
VA benefits purposes.  



FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 2005, 
less than year prior to the Veteran's death.

2.  The appellant was aware of a legal impediment that 
prevented her from marrying the Veteran prior to June 2005.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
Veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.159, 3.205 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The Board acknowledges that the 
notification obligation in this case was not met, but as will 
be delineated below, the Board finds this lack of notice 
harmless.

The issue on appeal is whether the appellant has the status 
of a claimant for VA benefits purposes-specifically, the 
appellant is claiming entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.  As will be discussed below, the 
appellant is not afforded the status of a claimant, and 
absent this finding, a discussion of entitlement to DIC 
benefits is unnecessary.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Although the appellant was not afforded VCAA notice, she has 
demonstrated that she has actual knowledge of that which 
proper notice would have provided her.  She submitted her 
claim indicating hers and the Veteran's prior marriages, and 
she submitted their June 2005 marriage certificate.  
Moreover, in her September 2006 Substantive Appeal, the 
appellant indicated that she knew that she and the Veteran 
were not married for the nine years they cohabitated, and 
that Missouri law did not recognize common law marriages, but 
stated that she and the Veteran "lived together without the 
bounds of matrimony as [they] were happy with that state of 
affaris [sic] and did not feel that having a piece of paper 
would make any difference in [their] eyes."  She further 
asserted that she and the Veteran were "married in the eyes 
of the lord."  Also, her Substantive Appeal reflected the 
appellant's actual knowledge that the length of her marriage 
to the Veteran was the determining factor in this case.  
Further, neither the appellant, nor her representative has 
contended that the appellant had inadequate notice.  As 
actual knowledge of the appellant's procedural rights and 
evidentiary requirements has been demonstrated, and as she 
has been provided with a meaningful opportunity to 
participate in the development of her claim, the Board finds 
that no prejudice to the appellant will result from 
proceeding with adjudication without additional notice or 
process.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.  

The appellant essentially contends that while she and the 
Veteran were never legally married for more than one year 
before his death, they did live together as husband and wife 
in a common law marriage that should be recognized as a 
deemed valid marriage for VA benefit purposes.  The appellant 
points out that she and the Veteran lived together for over 
nine years, holding themselves out to the community as 
husband and wife, and they were legally married less than one 
week prior to his death.

Under VA laws and regulations, a surviving spouse may qualify 
for pension, compensation, or dependency and indemnity 
compensation, if the marriage to a veteran occurred before or 
during his service, or after his service if certain 
requirements are met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.54.  
Under the law, a "surviving spouse" is defined, in part, as 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse) . . . . 38 U.S.C.A. § 
101(3).  Under the applicable regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).

In situations where there is not a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (a) The 
marriage occurred 1 year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, 
and (b) The claimant entered into the marriage without 
knowledge of the impediment, and (c) The claimant cohabited 
with the veteran continuously from the date of marriage to 
the date of his or her death as outlined in, and (d) No claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  See 38 C.F.R. §  3.52.

The basic facts in this case are not in dispute.  Both the 
appellant and the Veteran had previously been married to 
others.  Approximately nine years prior to his death, the 
appellant and the Veteran began living together, and did so 
until his death in July 2005.  Less than one week prior to 
the Veteran's death, he and the appellant were legally 
married.  The record does not reflect, and the appellant does 
not contend, that she and the Veteran underwent a marriage 
that was valid under the law of the place where the parties 
resided at the time of the marriage, in this case Missouri, 
prior to their late June 2005 marriage.  Rather, the 
appellant essentially contends that for the nine years prior 
to their legal marriage, she and the Veteran had a marriage 
that met the requirement of a "deemed valid" marriage under 
38 C.F.R. § 3.52 that should be recognized by the VA.

However, after reviewing the evidence of record, the Board 
finds that the attempted "marriage" of the appellant to the 
Veteran, for the nine years prior to their legal marriage, 
cannot be considered a deemed valid marriage.  This is 
because there was a legal impediment to the marriage between 
the appellant and the Veteran, and that the appellant entered 
into the "marriage" with knowledge of the legal impediment.  
As such, she can not be considered the Veteran's surviving 
spouse for VA benefit purposes.

In her July 2005 claim, the appellant indicated that she was 
married to another man until her divorce in the beginning of 
June 2005.  She was married to the Veteran at the end of June 
2005.  Further, she submitted three, third-party statements 
confirming that she and the Veteran lived together since 
1997.  These statements did not suggest that she and the 
Veteran held themselves out as husband and wife.  

In her October 2005 Notice of Disagreement, the appellant 
indicated that she and the Veteran lived as common law mates 
for nine years prior to his death.  Additionally as noted 
above, the appellant acknowledged that she was award that 
common law marriages were invalid in the state of Missouri, 
and that she and the Veteran did not believe a "piece of 
paper" was necessary to prove their "marriage."  She 
further indicated that she and the Veteran were married in 
the eyes of the lord, as they did not wish to be with anyone 
else.  

Upon review of the evidence of record, the Board finds that 
the appellant is not entitled to status as a claimant for VA 
benefits purposes.  The undisputed facts remain that the 
appellant and the Veteran were never legally married prior to 
the week before his death, and that Missouri does not 
recognize common law marriages.  The Board now finds that the 
statements the appellant made in her Substantive Appeal, have 
the greatest probative value in terms of the appellant's 
state of mind and her knowledge of laws regarding the 
requirements of marriage in Missouri.  Moreover, in her 
claim, she indicated that she was married to another man 
until twenty days prior to her marriage to the Veteran, and 
thus could not have entered into another marriage.  Based on 
those answers the Board concludes that the appellant was 
aware of a legal impediment to her marriage to the Veteran, 
specifically the need for a termination of a prior marriage 
and valid marriage ceremony to the Veteran.  It is evident 
that the appellant entered into her relationship with the 
Veteran aware of that legal impediment to a valid marriage to 
the Veteran as evidenced by her marriage to the Veteran 20 
days after her divorce.  Moreover, she and the Veteran were 
married less than a week prior to his death.    

The Board was also notes that this is in accord with the 
Veteran's state of mind prior to his death.  In this regard 
in the Veteran's December 2004 application for VA benefits he 
described the appellant as his "girlfriend' and at the time 
of the March 2005 VA examination, just months prior to his 
death, he reported that he was living with his "fiancée," 
evidence that the Veteran did not consider himself married to 
the appellant as of March 2005.  Under these circumstances, 
the appellant cannot be recognized as the Veteran's surviving 
spouse.


ORDER


Recognition of the appellant as the Veteran's surviving 
spouse for VA benefit purposes is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


